The distinction between G. S. 1923 (2 Mason, 1927) § 10135, and § 10136 is that the former rests on an "intent wholly to abandon" the child, while the latter rests upon a wilful failure to furnish help. The father has a natural obligation toward his child. It is a common law duty. This statute answers as a weapon to be used where there is a subnormal sense of parental duty. It seems to me that the majority opinion is a cold and illogical doctrine, which wholly ignores the welfare of the child and enables the father to take advantage of his own wrong.
Because of the father's misconduct the wife gets a divorce, and for the same reason the custody of the child is given to the mother. This does not destroy the father's common law duty. In Spencer *Page 36 
v. Spencer, 97 Minn. 56, 60, 105 N.W. 483, 484,2 L.R.A. (N.S.) 851, 114 A.S.R. 695, 7 Ann. Cas. 901, this court said:
"Upon principle, and the weight of judicial authority, we hold that the legal obligation of a father for the support of his minor children is not impaired by a decree of divorce at the suit of his wife for his misconduct, which gives the custody of the children to her, but is silent as to their support." See also McAllen v. McAllen, 97 Minn. 76,106 N.W. 100.
In Jacobs v. Jacobs, 136 Minn. 190, 161 N.W. 525, 529, L.R.A. 1917D, 971, the husband was required to pay $15 per month toward the support of the children whose custody was awarded to the mother. The court said [136 Minn. 199]:
"The duty of the father to provide for his children continues whether he retains custody of them or not, unless the court, in some proceeding in which that question was involved and determined, has made express provision for their support of such a nature as to relieve him from liability other than therein provided. This liability is not limited or controlled by the regulations governing the allowance of alimony to the wife."
It should be so. The children are not parties to a divorce suit. They are helpless. The legislature certainly never intended to be so lenient with a culpable husband whose conduct necessitates a divorce.
In fixing the monthly payments the court merely made an uncertain monetary duty certain. To the extent of these payments it is the duty of the father to support the child. His common law duty is in full force. State v. Manley,197 Iowa, 46, 196 N.W. 724. It is his failure to perform his common law duty for which the statute provides punishment. But here the father has shown an intention to sever the parental relation, and he has repudiated all obligations incident thereto. He has done this in a way that satisfied a jury he did it with "an intent wholly to abandon" the child. "To abandon," in my judgment, does not necessarily require a physical separation which is said is impossible when the father is *Page 37 
"apart" from the child. Perhaps the claim is that he cannot abandon that to which he does not have the right to legal custody. If so I cannot agree. In a case like this he presumably had an interest. He had a positive duty. To abandon is "to relinquish or give up with the intent of never again resuming or claiming one's rights or interests in; to give up absolutely; to forsake entirely; to renounce utterly; to relinquish all connection with or concern in; to desert, as a person to whom one is bound by a special relation, as of allegiance or fidelity; to quit, forsake." Webster's Dictionary. See also In re Cordy, 169 Cal. 150, 146 P. 532,534.
The common law liability of the father to support his child is not affected by the fact that he and the mother are divorced.
Normally "abandonment" has the element of desertion which involves the father's quitting the society of his child. State v. Clark, 148 Minn. 389, 182 N.W. 452. But in a case of this character the social or personal contact has already been severed and effectuated by the order for custody in the divorce action. Otherwise absence is a material element. Personally I see no reason why a father could not be convicted under § 10135, though the child was not born when he left the mother. See Bull v. State, 80 Ga. 704, 6 S.E. 178.
Upon principle I think we should not follow People v. Dunston, 173 Mich. 368, 138 N.W. 1047, 42 L.R.A.(N.S.) 1065. There are other authorities tending to hold to the contrary. State v. Miller, 111 Kan. 231, 206 P. 744, 22 A.L.R. 788; Anno. 22 A.L.R. 795, and see cases cited on page 796; Bull v. State, 80 Ga. 704, 6 S.E. 178; Fry v. State, 36 Ga. App. 312,136 S.E. 466.